As Filed With the Securities and Exchange Commission on January 10, 2008 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XTREME LINK, INC. (Name of Small Business Issuer in its charter) NEVADA 333 613 20-5240593 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Xtreme Link, Inc. Terry Hahn, President 21-10405 Jasper Avenue, Edmonton, Alberta, T5J 3S2, Canada Phone:(780)669-7909 (Address and Telephone Number of Principal Executive Offices) Val-U-Corp Services Inc. 1802 N Carson Street, Suite 212 Carson City, Nevada, USA 89701 Telephone:775-887-8853 (Name, address and telephone number of Agent for service of process) Copy of All Communications to: David E. Danovitch, Esq. Cheryll June Calaguio, Esq. Gersten Savage LLP 600 Lexington Avenue – 9th Floor New York, New York 10022 Approximate date of Proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.|X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following.|| THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933 OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. EXPLANATORY NOTE This Amendment No. 1 to the Registration Statement on Form SB-2 of Xtreme Link, Inc. (File No. 333-148098 ) (the “Registrant”) is being filed for the purpose of amending the opinion of the Registrant’s legal counsel, attached hereto as Exhibit 5.1. Part II Information Not Required in the Prospectus Item 24.Indemnification of Directors and Officers Our officers and directors are indemnified as provided by the Nevada Revised Statutes and our bylaws.Under the Nevada Revised Statutes, a corporation may indemnify a director or officer for expenses, including attorneys’ fees, judgments, fines, and amounts paid in settlement in connection with certain actions unless it is specifically limited by a company’s articles of incorporation.Our articles of incorporation permit indemnification to the fullest extent permitted under Nevada law.Excepted from a director’s or officer’s ability to receive indemnification are: (1) a willful failure to deal fairly with the company or its shareholders in connection with a matter in which the director has a material conflict of interest; (2) a violation of criminal law (unless the director had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful); (3) a transaction from which the director derived an improper personal profit; and (4) willful misconduct. Our bylaws provide that we will indemnify our directors and officers to the fullest extent not prohibited by Nevada law; provided, however, that we may modify the extent of such indemnification by individual contracts with our directors and officers; and, provided, further, that we shall not be required to indemnify any director or officer in connection with any proceeding (or part thereof) initiated by such person unless: (1) such indemnification is expressly required to be made by law; (2) the proceeding was authorized by our Board of Directors; (3) such indemnification is provided by us, in our sole discretion, pursuant to the powersvested us under Nevada law; or (4) such indemnification is required to be made pursuant to the bylaws. Our bylaws provide that we will advance all expenses incurred to any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he or she is or was our director or officer, or is or was serving at our request as a director or executive officer of another company, partnership, joint venture, trust or other enterprise, prior to the final disposition of the proceeding, promptly following request.This advance of expenses is to be made upon receipt of an undertaking by or on behalf of such person to repay said amounts should it be ultimately determined that the person was not entitled to be indemnified under our bylaws or otherwise. Our bylaws also provide that no advance shall be made by us to any officer in any action, suit or proceeding, whether civil, criminal, administrative or investigative, if a determination is reasonably and promptly made:(a)by the board of directors by a majority vote of a quorum consisting of directors who were not parties to the proceeding; or (b)if such quorum is not obtainable, or, even if obtainable, a quorum of disinterested directors so directs, by independent legal counsel in a written opinion, that the facts known to the decision-making party at the time such determination is made demonstrate clearly and convincingly that such person acted in bad faith or in a manner that such person did not believe to be in or not opposed to our best interests. Item 25.Other Expenses of Issuance and Distribution The estimated costs of this offering are as follows: Securities and Exchange Commission registration fee $ 8.90 Transfer Agent Fees 1,000 Accounting fees and expenses 5,000 Legal fees and expenses 5,000 Edgar filing fees 1,000 $ 12,008.90 All amounts are estimates other than the Commission’s registration fee. We are paying all expenses of the offering listed above.No portion of these expenses will be borne by the selling shareholders.The selling shareholders, however, will pay any other expenses incurred in selling their common stock, including any brokerage commissions or costs of sale. Item 26.Recent Sales of Unregistered Securities We issued 5,000,000 shares of common stock on June 22, 2006 to Mr. Terry Hahn our sole director.These shares were issued pursuant to Section 4(2) of the Securities Act of 1933 (the “Securities Act”) at a price of $0.001 per share, for total consideration of $5,000.The 5,000,000 shares of common stock are restricted shares as defined in the Securities Act. We completed an offering of 2,900,000 shares of our common stock at a price of $0.01 per share to a total of 29 purchasers on October 31, 2007.The total amount we received from this offering was $29,000.We completed this offering pursuant to Regulation S of the Securities Act.Each purchaser represented to us that they were a non-US person as defined in Regulation S.We did not engage in distribution of these offerings in the United States.Appropriate legends were affixed to the stock certificate issued to each purchaser in accordance with Regulation S.None of the securities were sold through an underwriter and accordingly, there were no underwriting discounts or commissions involved.No registration rights were granted to any of the purchasers. Item 27.Exhibits Exhibit Number Description 3.1 Articles of Incorporation, as amended * 3.2 Bylaws * 4.1 Specimen Stock Certificate * 5.1 Legal opinion of Gersten Savage LLP 23.1 Consent of LBB & Associates Ltd., LLP, Certified Public Accountants * 23.2 Consent of Gersten Savage LLP (Forms part of Exhibit 5.10) * Filed as an exhibit to the Registrant’s Registration Statement on Form SB-2 filed with the Commission on December 17, 2007 and incorporated herein by reference. Item 28 Undertakings Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to directors, officers and controlling persons of the registrant pursuant to any provision of the certificate of incorporation, bylaws, contract arrangements, statute, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933, and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant issuer will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act of 1933, and will be governed by the final adjudication of such issue. The undersigned registrant hereby undertakes that: (1) It will file, during any period in which it offers or sells securities, a post-effective amendment to this Registration Statement to: (i) Include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) Reflect in the prospectus any facts or events which, individually or together, represent a fundamental change in the information in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) Include any additional or changed material information on the plan of distribution; (2) For determining liability under the Securities Act of 1933, it will treat each post-effective amendment as a new registration statement of the securities offered, and the offering of the securities at that time to be the initial bona fide offering; and (3) It will file a post-effective amendment to remove from registration any of the securities that remain unsold at the end of the offering. (4) For determining any liability under the Securities Act of 1933, it will treat the information omitted from the form of prospectus filed as part of this registration statement in reliance upon Rule 430A and contained in a form of prospectus filed by the small business issuer under Rule 424(b)(1) or (4) or 497(h) under the Securities Act of 1933, as part of this registration statement as of the time the Commission declared it effective. (5) For determining any liability under the Securities Act of 1933, it will treat each post-effective amendment that contains a form of prospectus as a new registration statement for the securities offered in the registration statement, and that offering of the securities at that time as the initial bona fide offering of those securities. SIGNATURES In accordance with the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form SB-2 and authorized this registration statement to be signed on its behalf by the undersigned, in the City of Vancouver, Province of British Columbia on January 10, 2008. Xtreme Link Inc. By: /s/Terry Hahn Mr. Terry Hahn President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary and Director In accordance with the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on the dates stated. January 10, 2008 By: /s/Terry Hahn Terry Hahn President, Chief Executive Officer, Principal Accounting Officer, Treasurer, Secretary and Director
